414 So. 2d 242 (1982)
Carlton HARRIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 81-1904.
District Court of Appeal of Florida, Third District.
May 11, 1982.
Rehearing Denied June 17, 1982.
*243 Bennett H. Brummer, Public Defender and Robin H. Greene, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and John F. Robenalt, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, NESBITT and FERGUSON, JJ.
SCHWARTZ, Judge.
As held in Postell v. State, 398 So. 2d 851 (Fla. 3d DCA 1981) and Molina v. State, 406 So. 2d 57 (Fla. 3d DCA 1981), it was improper to admit hearsay evidence as to the basis for the inclusion of the defendant's picture in a photographic lineup. Unlike those cases, however, the in-court identification of the defendant was not severely challenged, and there was no alibi or other defense asserted. It therefore clearly appears from this record that the error was harmless. Section 924.33, Fla. Stat. (1979).
Affirmed.